Exhibit 10.5.2

 

November 12, 2020

 

Ladies and Gentlemen:

 

Better World Acquisition Corp. (“Corporation”), a blank check company formed for
the purpose of acquiring one or more businesses or entities (a “Business
Combination”), intends to register its securities under the Securities Act of
1933, as amended (“Securities Act”), in connection with its initial public
offering to be lead-managed by EarlyBirdCapital, Inc. (“IPO”). The Corporation
currently anticipates selling units (“Units”) in the IPO, each comprised of one
share of common stock, par value $0.0001 per share, of the Corporation (“Common
Stock”) and one warrant (“Warrant”), each Warrant to purchase one share of
Common Stock.

 

The undersigned hereby commits to purchase an aggregate of 825,000 Warrants (the
“Initial Warrants”) at $1.00 per Warrant for an aggregate purchase price of
$825,000 (the “Initial Purchase Price”). Additionally, if the underwriters in
the IPO (“Underwriters”) exercise their over-allotment option in full or part,
the undersigned further commits to purchase up to an additional 85,078 Warrants
(“Additional Warrants” and together with the Initial Warrants, the “Private
Warrants”) at $1.00 per Additional Warrant, for an aggregate purchase price of
up to $85,078 (the “Over-Allotment Purchase Price” and together with the Initial
Purchase Price, the “Purchase Price”). The undersigned shall pay the Initial
Purchase Price and Over-Allotment Purchase Price (if any) for the Initial
Warrants and Additional Warrants (if any) by wire transfer of immediately
available funds to the trust fund (“Trust Fund”) established by the Corporation
for the benefit of the Corporation’s public stockholders as described in the
Registration Statement on the date of the IPO and the over-allotment option are
consummated, respectively.

 

The Private Warrants will be identical the Warrants to be sold by the
Corporation in the IPO, except that:

 

●the Private Warrants (i) will not be redeemable by the Corporation and (ii) may
be exercised for cash or on a cashless basis, as described in the Registration
Statement, in each case so long as they are held by the undersigned or any of
its permitted transferees;

 

●the Private Warrants and underlying securities will not be transferable by the
undersigned until the consummation of a Business Combination (subject to certain
exceptions as described in the Corporation’s registration statement filed in
connection with the IPO (“Registration Statement”) and set forth in the warrant
agreement governing the Private Warrants);

 

●the Private Warrants and underlying securities will be subject to customary
registration rights, pursuant to a registration rights agreement on terms agreed
upon by the Corporation and the Underwriters to be filed as an exhibit to the
Registration Statement;

 

●the undersigned will not participate in any liquidation distribution with
respect to the Private Warrants or the underlying securities if the Corporation
fails to consummate a Business Combination; and

 

●the Private Warrants and the underlying securities will include any additional
terms or restrictions as is customary in other similarly structured blank check
company offerings or as may be reasonably required by the Underwriters in order
to consummate the IPO, which terms or restrictions will be described in the
Registration Statement.

 

The undersigned acknowledges and agrees that it will execute agreements in form
and substance typical for transactions of this nature necessary to effectuate
the foregoing agreements and obligations prior to the consummation of the IPO as
are reasonably acceptable to the undersigned, including but not limited to a
registration rights agreement.

 



 

 

 

The undersigned further acknowledges and agrees that the Private Warrants and
the related registration rights will be deemed compensation by the Financial
Industry Regulatory Authority (“FINRA”) and will therefore, pursuant to Rule
5110(e)(1) of the FINRA Manual, be subject to lock-up for a period of 180 days
immediately following the date of effectiveness or commencement of sales in the
IPO, subject to FINRA Rule 5110(e)(2). Additionally, the Private Warrants and
the related registration rights may not be sold, transferred, assigned, pledged
or hypothecated during the foregoing 180 day period following the effective date
of the Registration Statement except to any underwriter or selected dealer
participating in the IPO and the bona fide officers or partners of the
undersigned and any such participating underwriter or selected dealer.
Additionally, the Private Warrants and the related registration rights will not
be the subject of any hedging, short sale, derivative, put or call transaction
that would result in the economic disposition of such securities by any person
for a period of 180 days immediately following the date of effectiveness or
commencement of sales in the IPO. Additionally, the undersigned may not exercise
demand or piggyback rights with respect to the Private Warrants and their
components parts after five (5) and seven (7) years, respectively, from the
effective date of the Registration Statement and may not exercise demand rights
on more than one occasion.

 

The undersigned hereby represents and warrants that, as applicable:

 

(a)it has been advised that the Private Warrants and the underlying securities
have not been registered under the Securities Act;

 

(b)it is acquiring the Private Warrants and the underlying securities for its
account for investment purposes only;

 

(c)it has no present intention of selling or otherwise disposing of the Private
Warrants or the underlying securities in violation of the securities;

 

(d)it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

(e)it has had both the opportunity to ask questions and receive answers from the
officers and directors of the Corporation and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

(f)it is familiar with the proposed business, management, financial condition
and affairs of the Corporation;

 

(g)it has full power, authority and legal capacity to execute and deliver this
letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

(h)this letter constitutes a legal, valid and binding obligation, and is
enforceable against it. 

 

[Signature Page Follows]

 



2

 

 

  Very truly yours,         EARLYBIRDCAPITAL, INC.       By: /s/ Steven Levine  
  Name: Steven Levine     Title: Chief Executive Officer

 

Accepted and Agreed:       BETTER WORLD ACQUISITION CORP.       By: /s/ Rosemary
L. Ripley          Name: Rosemary L. Ripley     Title: Chief Executive Officer  

 

[Signature Page to Warrants Purchase Agreement]

 

 

3



 

 

 

 

 

 

 

 

 